Case 7:18-cv-04964-VB Document 98 Filed 02/12/21 Page 1 of 2

 
 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

wr eee ena a ey vy kt A et eet AAP SS St) Wt x

WALLESCA PENZ, :

, Plaintiff, ORDER

AL WASHER, 18 CV 4964 (VB)
Defendant.

-- x

WALLESCA PENZ,
Plaintiff,

v. ‘21 CV 5 (VB)

SUPERINTENDENT LEROY FIELDS,
Defendant.

ee eee re wo ~X

 

 

By order dated December 4, 2020, the Court set May 17, 2021, as the tentative trial date
in Penz v. Washer, 18 CV 4964 (“Washer”). (18cv4964 Doc. #96). Penz v. Fields, 21 CV 5
(“Fields”), was filed on January 4, 2021, and on January 28, 2021, the Court accepted

assignment of Fields as related to Washer. Based on the Fields complaint (21cv5 Doc. #1), the

 

two cases appear closely related. Furthermore, the same counsel represent the parties in both

cases,

Accordingly, to “secure the just, speedy, and inexpensive determination of” these two
actions, Fed. R. Civ. P. Rule 1, it is hereby ORDERED that:

1, A conference in these cases shall take place by telephone on February 17, 2021,
at 10:00 a.m., which all counsel are directed to attend. The parties shall use the following
information to connect by telephone:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662;

Access Code: 1703567.

INICALLY FIL
Case 7:18-cv-04964-VB Document 98 Filed 02/12/21 Page 2 of 2

2. At the conference scheduled for February 17, 2021, counsel shall be prepared to

discuss whether Fields and Washer should be consolidated, and whether the two cases can or

 

should be tried together. Accordingly, the parties shall be prepared to discuss whether: (i) they
will be prepared to try Fields on May 17, 2021; or (ii) the trial in Washer should be adjourned
pending the parties’ readiness to try Fields.

Dated: February 12, 2021
White Plains, NY

SO ORDERED:

Vuk

Vincent L. Briccetti
United States District Judge

 
